DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 09/28/2021, is acknowledged.  Amendments to the specification have been entered.
Claims 16, 18-20, 22-28 are pending in this action.  Claims 17 and 21 have been cancelled.  Claims 1-15 have been cancelled previously.  Claims 16, 18, 20-24, 26 have been amended.  Claims 16, 18-20, 22-28 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a 371 of PCT/IB2018/055348, filed July 18, 2018, which claims benefit of provisional U.S. Application No. 62/533,926, July 18, 2017.

Information Disclosure Statement
The information disclosure statement, filed on 09/28/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or suggest the claimed invention as unit dosage forms comprising claimed extracts and compounds in claimed amounts and their use for treatment of symptoms of cognitive decline in a subject in need thereof.  Applicant teaches that controlling/providing concentrations of asiaticosides and ginsenosides in claimed amounts (as delivered by the claimed extracts) allows providing an effective treatment of symptoms of cognitive decline and minimizing detrimental side effects, e.g., such as lucid dreaming. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 16, 18-20, 22-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615